UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2578


MICHAEL A. SCOTT,

                Plaintiff - Appellant,

          v.

CITY OF VIRGINIA BEACH; KENNETH W. STOLLE; PAUL J.
LANTEIGNE; F. V. WILLIAMS; SYLVESTER WILLIAMS; JOHN NEWTON;
CASSANDRA LEE; STEVE WILKE; J. MANIGO; JOHN DOE; MARC F.
SCHUSTER; VICTORIA THOMSON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00625-RAJ-DEM)


Submitted:   April 19, 2013                   Decided:   May 2, 2013


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A Scott, Appellant Pro Se.        Michael Beverly, CITY
ATTORNEY’S OFFICE, Virginia Beach, Virginia; David Brandt
Oakley, POOLE MAHONEY PC, Chesapeake, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael        A. Scott appeals the district court orders

and    judgment     granting     the    Defendants’       motions    to     dismiss,

denying    his      motion      to    amend     the   complaint      and     denying

reconsideration.         We have reviewed the record and the district

court’s    orders    and     affirm    on   the   reasoning     of   the    district

court.    Scott v. City of Virginia Beach, No. 2:10-cv-00625-RAJ-

DEM (E.D. Va., Sept. 29, 2011; April 4, 2012; Nov. 27, 2012).

We    dispense    with   oral    argument       because   the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2